EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please Amend the claims to incorporate the proposals as filed by Applicant on 19 August 2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The proposals filed 19 August 2022 and now entered now require wherein the aqueous crosslinking suspension composition consists of a) water; b) 20-70 wt% thiosulfate brine; c) 0.1-5 wt% water-soluble suspending agent; and d) 20-70 wt% borate crosslinker.  
Regarding the 112 rejections, Applicant has incorporated the Office’s suggestions regarding the “thiosulfate” brine.  Accordingly, these are withdrawn.
Regarding the Prior Art rejections, the Prior Art generally discloses all of the same chemicals in combination (e.g., Giffin 8,293,687).  However, there is no Prior Art that suitably discloses or teaches providing these as the only chemicals (i.e., an aqueous crosslinking suspension “consisting of” the chemicals).  For example, Giffin requires the presence of a clay stabilizer, a metallic base, a cross-link retarder, or a gel breaker (abstract).  Dobson (2010/0048429) likewise requires a crosslink modifier additive (abstract).  It would not be obvious to modify such references to exclude the other elements.  Only one with the benefit of the current disclosure would provide this particular composition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                               /ANDREW SUE-AKO/Primary Examiner, Art Unit 3674